Citation Nr: 1751153	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1987 to August 1987.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

In an August 2017 statement, the Veteran reported her desire to withdraw all pending appellate issues; there are no justiciable issues currently present.


CONCLUSION OF LAW

The claim for entitlement to a TDIU prior to October 9, 2009, is withdrawn.
38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2017 statement responding to the February 2017 SSOC, the Veteran reported that she wished to withdraw all issues currently on appeal.

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew her substantive appeal for all pending claims.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issues are to be dismissed. 38 U.S.C. § 7105.



ORDER

The claim for entitlement to a TDIU prior to October 9, 2009, is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


